Reasons for Allowance
Claims 1, 4-12, 14, and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Lai et al. (US 2009/0103045) discloses Copolymer E was prepared from 1.889 g NVP (111.14 g/mol; 17 mmol) and 0.9498 g acrylic acid (AA) (72.06 g/mol; 13.2 mmol) {corresponding to a 1.3:1 NVP:AA molar ratio} [Copolymer E; 0146].  Lai et al. (US ‘045) does not disclose employing a 25:1 to 2:1 NVP:AA molar ratio copolymer or 50:1 to 4:1 NVP:AA molar ratio copolymer as the first reactive polymer with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767